Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/07/2022 has been entered.

Status of Claims
This action is in reply to the amendments filed on 03/07/2022.  Claim 1 was amended.  Claims 2-3, 11-14 and 16 were canceled.  Claims 21-22 were newly added.
Claims 5, 15 and 17-20 were previously cancelled.  
Claims 1, 4, 6-10 and 21-22 are currently pending and have been examined.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6-10 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “retrieving a plurality of clinical reports, detecting a measurement in each of the plurality of clinical reports, determining a temporality of the detected measurements, wherein the temporality indicates whether each of the measurements are from a current imaging scan or a previous imaging scan, wherein the determining the temporality of the detected measurements is performed by statistical or machine learning methods, and determining which of the detected measurements have been registered in a defined structured format".  It is unclear who or what is performing each of these method steps of retrieving and determining.  Are each of the method steps being performed by a computer or processor executing software instructions?  Conversely, are each of the method steps being performed by individuals or human beings?  All dependent claims are rejected for at least the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2016/0253468 A1 to Osawa and further in view of U.S. Patent Application Publication US 2016/0012319 A1 to Mabotuwana and further in view of U.S. Patent Application Publication US 2015/0154530 A1 to Felix.
Claim 1:  
Osawa discloses the following limitations as shown below:
detecting a measurement in each of the plurality of clinical reports (see at least Fig. 32; Fig. 33; Paragraph 211; Paragraph 212; Paragraph 213, the measurement values “35 mm” and “34 mm” of the major axis length and the measurement values “20 mm” and “21 mm” of the minor axis length are determined to be “OK” (reliable)); and
determining a temporality of the detected measurements, wherein the temporality indicates whether each of the measurements are from a current imaging scan or a previous imaging scan (see at least Fig. 23; Fig. 24, period; Paragraph 11, a measurement value management system that enable easy reference to a reliable measurement value to be used for consultation, treatment, or statistical analysis),
determining which of the detected measurements have been registered in a defined structured format (see at least Fig. 34; Paragraph 220, the determination result has been changed from NG to OK based on the definitive diagnosis information);
identifying one or more of the plurality of clinical reports that include measurements yet to be registered (see at least Fig. 29, a list showing the number of NGs, and the percentage of NGs for each staff ID; Fig. 33; Paragraph 203);
registering the measurements in the defined structured format (see at least Fig. 12; Fig. 20; Paragraph 108; Paragraph 216, registration unit registers a result (which may also referred to as the determination result)).
Osawa may or may not disclose the following limitations, but Mabotuwana as shown does: 
retrieving a plurality of clinical reports for a plurality of patients (see at least Fig. 3; Paragraph 19; Paragraph 25, returns a set of matching prior studies);
wherein the determining the temporality of the detected measurements is performed by statistical or machine learning methods (see at least Paragraph 17; Paragraph 19; Paragraph 50, the context matching module 114 compares the context information of the templates/macros obtained in step 410 with the context information of the current and/or prior relevant studies obtained in step 420 to generate a set of relevant templates/macros. The processor 102 may use any combination of rule-based, ontology and data driven (e.g., statistical) approaches, as described above in regard to the method);
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Osawa with Mabotuwana with the motivation to make the radiologist’s work easier and less time consuming by providing them with a tool to ensure consistency and longevity of findings such that some previously identified findings would not be overlooked (Mabotuwana, see at least Paragraph 1).
Osawa may or may not disclose the following limitations, but Felix as shown does: 
placing the one or more of the plurality of clinical reports on a worklist (see at least Paragraph 40; Paragraph 42, system shall automatically verify if a report is already existing; system will automatically create a task for the author(s) of each of these reports to verify);

Claim 4:  
The combination of Osawa/Mabotuwana/Felix discloses the limitations as shown in the rejections above.  Osawa further discloses the following limitations:
wherein the detecting is applied to at least one of a plurality of selected sections of the clinical reports (see at least Fig. 3; Fig. 5; see at least Fig. 32; Fig. 33; Paragraph 211; Paragraph 212; Paragraph 213, the measurement values “35 mm” and “34 mm” of the major axis length and the measurement values “20 mm” and “21 mm” of the minor axis length are determined to be “OK” (reliable)).
Claim 6:  
The combination of Osawa/Mabotuwana/Felix discloses the limitations as shown in the rejections above.  Osawa further discloses the following limitations:
wherein the retrieving is based on a selected time frame (see at least Fig. 7; Paragraph 78, various types of medical data are registered chronologically with the dates; Paragraph 80, the measurement information and the determination result … are able to be searched for based on … the date of the measurement).
Claim 7:  
The combination of Osawa/Mabotuwana/Felix discloses the limitations as shown in the rejections above.  
calculating a ratio of a number of the measurements that require registration to a total number of the measurements.
Claim 8:  

calculating a ratio of patients with measurements requiring registration to a total number of patients with measurements.
Claim 9:  
The combination of Osawa/Mabotuwana/Felix discloses the limitations as shown in the rejections above.  Osawa further discloses the following limitations:
wherein the registration comprises utilizing a registration program capable to formatting the measurements into a structured format (see at least Fig. 12; Fig. 20; Paragraph 108; Paragraph 216, registration unit registers a result (which may also referred to as the determination result)).
Claim 10:  
The combination of Osawa/Mabotuwana/Felix discloses the limitations as shown in the rejections above.  Osawa further discloses the following limitations:
wherein the measurements are lesion measurements (see at least Fig. 8, Lesion ID, Measurement Information; Paragraph 8, lesion region, calculating the measurement value; Paragraph 12, the measurement value represents a feature of the lesion).
Claim 21:  
The combination of Osawa/Mabotuwana/Felix discloses the limitations as shown in the rejections above.  Osawa further discloses the following limitations:
further includes a top-level concept identifying the nature of the measurement (see at least Paragraph 16, measurer identification information for identifying the measurer, measurement apparatus identification information for identifying a measurement apparatus that performed the measurement, or measurement program identification information for identifying a measurement program that performed the measurement; Paragraph 122, The 
Claim 22:  
The combination of Osawa/Mabotuwana/Felix discloses the limitations as shown in the rejections above.  Osawa further discloses the following limitations:
wherein the top-level concept identifying the nature of the measurement includes one or a clinical finding, a relative position, or a technique specification (see at least Paragraph 16, measurer identification information for identifying the measurer, measurement apparatus identification information for identifying a measurement apparatus that performed the measurement, or measurement program identification information for identifying a measurement program that performed the measurement; Paragraph 122, The measured values (the measurement values) obtained through the pathologic diagnosis, a pathologic sample image, and findings recorded by the pathologist are registered as the definitive diagnosis information of the lesion in the EMR list).



Response To Arguments
Applicant’s arguments from the response filed on 03/07/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appeared.
In the remarks, Applicant asserts that (1) Regarding amended claim 1, the cited prior art are silent with respect to determining the temporality of the detected measurements by statistical or machine learning methods.
In response to applicant’s arguments (1) as listed above, the examiner respectfully disagrees.  Applicant’s arguments pertain to newly amended limitations, and have been addressed in the rejections above.  As such, Applicant’s arguments have been considered but are not found to be persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686